 Case 3:19-cr-03349-CAB Document 43 Filed 07/20/20 PageID.171 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                       SOUTHERN DISTRICT OF CALIFORNIA
10   UNITED STATES OF AMERICA,                       Case No. 19cr3349-CAB
11                       Plaintiff,                  AMENDED ORDER OF
                                                     CRIMINAL FORFEITURE
12          v.
13   EVERETTE LEON WAKEFIELD,
14                       Defendant.
15
16         On April 15, 2020, this Court entered its Preliminary Order of Criminal
17 Forfeiture, which condemned and forfeited to the United States all right, title and
18 interest of Defendant EVERETTE LEON WAKEFIELD ("Defendant") in the
19 $48,000.00 in United States currency.
20         For thirty (30) consecutive days ending on May 23, 2020, the United States
21 published on its forfeiture website, www.forfeiture.gov, notice of the Court's Order
22 and the United States' intent to dispose of the property in such manner as the
23 Attorney General may direct, pursuant to 21 U.S.C. § 853(n) and Rule G(4) of the
24 Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions,
25 and further notifying all third parties of their right to petition the Court within thirty
26 (30) days of the final publication for a hearing to adjudicate the validity of their
27 alleged legal interest in the property.
28 //
 Case 3:19-cr-03349-CAB Document 43 Filed 07/20/20 PageID.172 Page 2 of 2




 1         There were no potential third parties known to the United States to have
 2 alleged an interest in the forfeited property; therefore, no one was provided with
 3 direct notice of the forfeiture.
 4         Thirty (30) days have passed following the final date of notice by publication,
 5 and no third party has made a claim to or declared any interest in the forfeited
 6 property described above.
 7         Accordingly, IT IS HEREBY ORDERED, ADJUDGED AND DECREED
 8 that, as a result of the failure of any third party to come forward or file a petition for
 9 relief from forfeiture as provided by law, all right, title and interest of
10 EVERETTE LEON WAKEFIELD and any and all third parties in the $48,000.00 in
11 United States currency are hereby condemned, forfeited and vested in the
12 United States of America.
13         IT IS FURTHER ORDERED that costs incurred by the United States
14 Customs and Border Protection (“CBP”) and any other governmental agencies which
15 were incident to the seizure, custody and storage of the property be the first charge
16 against the forfeited property.
17         IT IS FURTHER ORDERED that CBP shall dispose of the forfeited property
18 according to law.
19         DATED: 7/20/2020
20
                                            Hon. Cathy Ann Bencivengo
21                                          United States District Judge
22
23
24
25
26
27
28
                                          -2-                              19cr3349
